       Case 2:20-cv-01305-MV-CG Document 18 Filed 03/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

RODRIGO GURROLA,

      Plaintiff,

v.                                                           No. CV 20-1305 SMV/CG

GENERAL MOTORS LLC,

      Defendant.

             ORDER RESETTING INITIAL SCHEDULING CONFERENCE

      THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that

the Rule 16 Initial Scheduling Conference previously scheduled for Thursday, March 11,

2021, at 2:00 p.m., (Doc. 12), is reset and will be conducted by telephone on Monday,

March 15, 2021, at 11:00 a.m. Parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.


                                 ______________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
